In an action to recover a finder’s fee in connection with the acquisition of real property, the defendants appeal from a judgment of the Supreme Court, Nassau County (LaMarca, J.), entered November 5, 2007, which, upon a decision of the same court dated October 10, 2007, made after a nonjury trial, is in favor of the plaintiffs and against them in the principal sum of $540,000.
Ordered that the judgment is modified, on the facts, by deleting the provision thereof awarding the plaintiff the principal sum of $540,000 and substituting therefor a provision awarding the plaintiff the principal sum of $360,000; as so modified, the judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for a recalculation of prejudgment interest and the entry of an appropriate amended judgment thereafter.
Upon review of a determination rendered after a nonjury trial, this Court’s authority “is as broad as that of the trial court” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]), and this Court may “render the judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (id.; see Perfect Crown Vic, Inc. v Douce Hacking Corp., 56 AD3d 448 [2008]). Upon our review of the record, we find that an award of $360,000 is warranted by the facts. Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.